CHILTON, O. J.
1. The pleas demurred to (Nos. 2 and 3) are clearly bad. The magistrate, having caused the defendant, Abijah Ingram, to be arrested under his warrant, having examined the case, and taken from the prisoner a bail bond for his appearance at court, had no authority again to cause him to be re-arrested for the same offence, upon the supposition that the bail were insufficient. His proceedings in issuing his subsequent warrant were irregular, and furnish no ground of defence to the bail, and would have furnished none, had the principal been arrested under it, much -less when it merely operated to induce the principal to break from the custody of his bail.
2. That the principal, after he had escaped from his bail, as above stated, was demanded by the governor of this State of the authorities of Louisiana, and was delivered to the *20agent of the Alabama governor, and brought bach to this State, is no discharge of the bail. It does not appear that the principal was in the custody of the governor’s agent, upon a demand predicated on the charge which he was bound to appear and answer in the Circuit Court by this bond. JYon constat, that it was not upon another charge — one upon which he might well have- been arrested. It could not be maintained that a party who is out on bail for one offence could not be arrested for another by the State — that his being, in legal contemplation, in the custody of his bail, should place him beyond the reach of arrest, and thus purchase for him an exemption from trial for other criminal offences.
We think, where the party is arrested by subsequent process, while in the custody of his bail, and his person is thus transferred to the custody of the law, to answer other offen-ces, the writ of habeas corpus to bring the prisoner up for trial, or to be surrendered up in discharge of the bail, furnishes an adequate remedy. Such subsequent arrest, in our opinion, is no discharge of the bail.
3. We are bound judicially to know who are the sheriffs of the several counties. — 1 Green. Bv. § 6. There appear to be two returns of nihil by the sheriff of Tuskaloosa county, where the recognizance was entered into and 'the proceeding was pending.
Judgment affirmed.